Per Curiam.
On December 27, 2018, Don Smart (State Bar No. 653525) was charged with a felony count of theft by conversion. He has filed this petition seeking to be suspended during the pendency of his criminal proceedings. The State Bar has filed a response, stating that it does not object to Smart's petition and supports his request for a suspension pending the resolution of his criminal charges. See In the Matter of Swank, 288 Ga. 479, 704 S.E.2d 807 (2011).
Having reviewed the record, the Court agrees that Smart's request should be granted. Therefore, it is hereby ordered that Don Smart be suspended from the practice of law in this State during the pendency of the criminal charges against him and until further order of this Court. Smart is hereby directed to notify the State Bar's Office of General Counsel in writing within seven days of any final disposition of the criminal charges, whether by plea, verdict, dismissal, first offender probation, or otherwise. Smart is reminded of his duties pursuant to Bar Rule 4-219 (b).
Suspension until further order of the Court.
All the Justices concur.